                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LAVAR ARMSTRONG,                                              CIVIL ACTION
             Plaintiff,

               v.

UNKNOWN OFFICERS and                                          NO. 20-160
THE CITY OF CHESTER,
               Defendants.

                                            ORDER

       AND NOW, this 12th day of March, 2020, upon consideration of the Motion to Dismiss

Pursuant to Fed. R. Civ. Pro. 12(b)(6) on Behalf of Defendant. [sic] City of Chester (Document

No. 3, filed January 28, 2020), Plaintiffs [sic] Answer, [sic] to Defendants’ [sic] Motions [sic] to

Dismiss Plaintiffs’ [sic] Second Amended [sic] Complaint Under Federal Rule of Civil

Procedure 12(b)(6) (Document No. 4, filed February 12, 2020), and the Reply Brief in Support

of Dismiss [sic] on Behalf of Defendant. [sic] City of Chester (Document No. 5, filed February

20, 2020), for the reasons stated in the Memorandum dated March 12, 2020, IT IS ORDERED

that defendant City of Chester’s motion to dismiss is GRANTED. Plaintiff’s claims against

defendant City of Chester in Count II of the Complaint are DISMISSED WITHOUT

PREJUDICE.

       IT IS FURTHER ORDERED that plaintiff is granted leave to file an amended

complaint with respect to his claims against the City of Chester in Count II of the Complaint

within twenty (20) days, if warranted by the facts and applicable law as set forth in the

accompanying Memorandum dated March 12, 2020.

                                                      BY THE COURT:

                                                      /s/ Hon. Jan E. DuBois

                                                         DuBOIS, JAN E., J.
